SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1291
CA 15-00444
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, VALENTINO, AND WHALEN, JJ.


THE HOUSE OF THE GOOD SHEPHERD,
PLAINTIFF-APPELLANT,

                      V                                             ORDER

HENRY S. LEHR, INC., BROWN AND BROWN OF LEHIGH
VALLEY, INC., AS SUCCESSOR IN INTEREST TO
HENRY A. LEHR, INC., WILLIAM H. LEHR, PATSY A.
LEHR, ROBERT M. MCCORMICK AND LAURIE CORIALE,
DEFENDANTS-RESPONDENTS.


ROSSI & ROSSI, ATTORNEYS AT LAW, PLLC, NEW YORK MILLS (VINCENT J.
ROSSI, JR., OF COUNSEL), FOR PLAINTIFF-APPELLANT.

BOWITCH & COFFEY, LLC, ALBANY (DANIEL W. COFFEY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Oneida County (Samuel D. Hester, J.), entered December 9, 2014.
The order and judgment, insofar as appealed from, granted the motion
of defendants for summary judgment and dismissed the sixth amended
complaint.

     It is hereby ORDERED that the order and judgment so appealed from
is unanimously affirmed without costs for reasons stated in the
decision at Supreme Court.




Entered:    December 23, 2015                    Frances E. Cafarell
                                                 Clerk of the Court